—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from using controlled substances after a sample of his urine twice tested positive for the presence of cannabinoids. To the extent that petitioner raises a substantial evidence issue, we find that the misbehavior report, together with the positive results of the urinalysis tests and petitioner’s admission of guilt, provides substantial evidence to support the charge of drug use (see, Matter of Donato v Goord, 278 AD2d 641). Even if preserved for our review (see, Matter of Garcia v Goord, 270 AD2d 540), we would find no merit to petitioner’s challenge to the chain of custody of his urine sample (see, 7 NYCRR 1020.4 [e]; Matter of Terry v Goord, 272 AD2d 701).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.